Citation Nr: 0826966	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-03 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
March 1987 to July 1989 and from August 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 Rating Decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

The relevant evidence is at least in equipoise as to whether 
the veteran has a current diagnosis of PTSD that is linked to 
a verified in-service stressor


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2007).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2007).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD.  
Therefore, no further development is needed with respect to 
this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptoms and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  38 C.F.R. § 4.125(a) 
provides that if the diagnosis of a mental disorder does not 
conform to the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM- IV) or is 
not supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

In this case the veteran did not engage in combat, nor did he 
serve in a combat zone and it is not contended otherwise.  
Thus, his testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and it must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are not based solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Hence, under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, supra.

Analysis

The veteran contends that he developed PTSD as a result of 
being aboard two separate U.S. Navy vessels during fires 
which resulted in multiple casualties.  The veteran was a 
hospital corpsman, and alleges that he was involved in 
treating burn victims and in assisting in the removal of 
bodies off of the USS Constellation and USS White Plains 
during engine room fires in 1988 and 1989, respectively.  He 
claims that the trauma of witnessing his fellow sailors dead 
or severely burned caused the eventual onset of PTSD.  

The veteran first reported to a VA examination in April 2005, 
which did not diagnose PTSD as a current psychiatric 
condition.  The psychiatrist concluded that the veteran's 
account of his stressors and symptoms were unreliable, due to 
a denial of past (pre-service) sexual abuse which is 
documented in the service medical records.  Diagnoses of 
depression, personality disorder, and alcohol abuse were 
entered, and the examiner indicated that the responses to the 
PTSD screening questions indicated a score too high to be 
compatible with a non-combat veteran.  The veteran 
subsequently expressed dissatisfaction with this examination.  

The veteran was afforded another VA psychiatric examination 
in August 2006 and that evaluation resulted in diagnosis of 
PTSD.  The examiner noted that the veteran's reactions to 
stressors were not the same as combat veterans; however, it 
was believed that the veteran was experiencing "severe 
distress" regarding the incidents in the U.S. Navy.  The 
PTSD was deemed to be chronic, severe, and "secondary to 
handling burned bodies in the Navy."  There are additional 
clinical records which document treatment for PTSD as well as 
other psychiatric conditions, such as depression. 

The Board notes that there is a service medical record entry 
which shows pre-service sexual abuse, and offers a diagnosis 
of a personality disorder with alcohol abuse.  It is evident 
that the first VA examiner found this significant; however, 
based on a review of all the record, including service and 
post-service medical records, the August 2006 examiner 
determined that the veteran still had an acquired psychiatric 
disorder, namely PTSD, and that such a disorder was a direct 
result of in-service stressors.  While the two VA 
examinations offer differing diagnoses, the Board notes that 
the August 2006 report is more recent, and that at the very 
least, there is equipoise as to whether the veteran has a 
current diagnosis of PTSD.  Thus, there is sufficient 
competent evidence of a current diagnosis of PTSD.  

As for the claimed stressors, the veteran has submitted 
internet histories of both the USS Constellation and USS 
White Plains, each showing on-board fires during the time he 
served aboard each respective ship.  While these documents 
are not official U.S. Navy records, the RO has conceded, and 
the Board does not dispute the incidents involving the fires 
aboard Constellation in 1988, which resulted in burns for 20 
sailors, and aboard White Plains in 1989, with six deaths and 
multiple sailors burned.  While there is no direct evidence 
of the veteran's participation in these incidents, based on 
information in the service medical and personnel records, it 
is clear that he was aboard each ship at the time of the 
fires and the fact that he was a hospital corpsman renders it 
likely that he would have been called upon to render medical 
aid to his injured shipmates.  

Thus, the veteran has a diagnosis of PTSD, the claimed 
stressors are verified, and a competent medical opinion links 
this psychiatric disorder to exposure to these stressors.  
Accordingly, service connection for PTSD is warranted.  
38 C.F.R. § 3.304(f).  


ORDER


Entitlement to service connection for post-traumatic stress 
disorder is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


